Citation Nr: 1019912	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-20 447	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for coronary artery disease (CAD).

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for depression secondary to the CAD.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Appellant and C.H.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 
1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

As support for his claims, the Veteran testified at a 
videoconference hearing in March 2006 before the Board.  And 
in April 2006, because of the complex medical issues involved 
in this appeal, the Board requested an expert medical opinion 
from a cardiologist with the Veterans Health Administration 
(VHA).  The designated VHA cardiology consultant submitted 
his opinion in July 2006.

In December 2006, the Board issued a decision denying both 
claims, and the Veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a 
May 2008 order, granting a joint motion, the Court vacated 
the Board's decision and remanded the case to the Board on 
the grounds that the Veteran had not been provided adequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).

To comply with the Court's order, the Board remanded the case 
and the Veteran was sent a July 2009 VCAA letter.  After 
giving him time to respond to that letter with additional 
evidence and/or argument, his claims were readjudicated and 
again denied in an October 2009 supplemental statement of the 
case (SSOC).  So his claims are again before the Board.

In this decision the Board is readjudicating - and granting, 
the Veteran's claim for § 1151 compensation for CAD.  
However, since his claim for secondary depression requires 
still further development, the Board is again remanding that 
claim to the RO via the Appeals Management Center (AMC).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

There is equally probative (competent and credible) evidence 
for and against the Veteran's claim on the determinative 
issue of whether his CAD was exacerbated beyond the disease's 
natural progression as a result of VA's carelessness, 
negligence and error in judgment in failing to provide more 
aggressive treatment for this disease from 1994 until 2002.


CONCLUSION OF LAW

So with the benefit of the doubt in his favor, the criteria 
are met for § 1151 compensation for aggravation of the 
Veteran's CAD.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2001 the Veteran filed a claim for § 1151 
compensation, alleging his VA caretakers had not provided 
adequate medical care over the course of several years - in 
turn resulting in a much greater progression of his CAD 
than would have occurred had they provided this appropriate 
standard of care.  After carefully reviewing the evidence of 
record, the Board finds that it supports this claim.



I.  Legal Criteria

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358. 

Claims as here filed on or after October 1, 1997 require a 
showing not only that the VA treatment in question resulted 
in additional disability, but also that the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event that was not reasonably foreseeable.  See VAOPGCPREC 
40-97 (Dec. 31, 1997).

In determining whether there is additional disability, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the Veteran.  
"Necessary consequences" are those that are certain to result 
from, or were intended to result from, the examination or 
treatment administered.  38 C.F.R. § 3.358(c)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
entitlement, VA shall give the Veteran the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II.  Factual Background

The Veteran suffered a myocardial infarction (i.e., heart 
attack) in 1994, although the actual treatment records 
documenting this event are unavailable.  When hospitalized 
for unstable angina pectoris in November 1994, it was 
confirmed that he had suffered a heart attack, and he 
successfully underwent coronary artery bypass grafting (CABG) 
surgery during that hospitalization.  He also had a history 
of diabetes mellitus and hypertension since he was in his 
20s, and mixed dyslipidemia was diagnosed even earlier during 
his youth.

A lipid consult was obtained in May 1996 for management of 
the Veteran's hyperlipidemia (i.e., elevated cholesterol).  A 
note dated in September 1996 indicates he had no angina with 
his usual activity.  He had an exercise treadmill stress test 
in May 1997, at which time he reported that he had taken only 
two nitroglycerin pills in the previous 10 months.  

The next major event occurred in July 1997, when the Veteran 
was admitted to the emergency room for persistent chest 
pain/unstable angina.  He was evaluated to rule out another 
myocardial infarction and underwent cardiac catheterization 
with coronary angioplasty.  



When seen in November 1997 the Veteran reported that his 
limited budget did not allow him to eat properly; however, he 
declined any dietician consultation.  Clinical records dated 
in January 1998 reiterate that "I can't afford to eat a 
proper diet."  His blood pressure at the time was stable and 
his diabetes was under good control.  An examiner in February 
1998 indicated the Veteran had been seen because of 
persistently high cholesterol and lipids.  This examiner 
indicated he would increase the Veteran's Lipitor to the 
maximum dose, noting also that the Veteran could not tolerate 
other cholesterol- and lipid-lowering medications.  A July 
1998 record documents the Veteran's statement that he had not 
been having any angina until the thallium stress test he had 
the previous year.

In January 1999, a VA examiner indicated that he would check 
into obtaining a cardiology follow-up appointment for the 
Veteran.  But six months later, in July 1999, the Veteran 
indicated he still had not been scheduled for a follow-up 
cardiology evaluation.  He was eventually afforded this 
cardiology follow-up evaluation in December 1999.  When seen, 
he reported experiencing some chest discomfort with sexual 
activity and physical exertion, but denied significant angina 
or dyspnea during his usual daily activity.  The evaluating 
VA clinician recommended continuing the then-current 
medications.

The Veteran was again seen by a VA cardiologist in March 
2000.  The cardiologist noted the Veteran's recurrent angina 
pectoris had been rather stable.  This doctor therefore 
recommended continuing the current medication regimen and 
encouraged the Veteran to lose weight and continue his daily 
walking program.  During another follow-up evaluation in July 
2000, this same VA cardiologist again stated that 
the Veteran's angina had been "rather stable," even though he 
would experience occasional angina on physical exertion and 
sexual activity.  And this doctor again recommended the 
Veteran continue with the current medication regimen and 
again encouraged him to lose weight and continue his daily 
walking program.  In November 2000 a VA nurse practitioner 
indicated the Veteran had chest pain on a fairly regular 
basis whenever he exerted himself.  In December 2000 a 
VA cardiologist indicated the Veteran had been "relatively 
stable, without any significant episodes of angina during 
usual daily activities," although cold weather had been 
provoking angina.

When seen at a VA clinic in April 2001 for an increase in his 
Valium, the Veteran reported that he had to take 
nitroglycerin on occasion for chest discomfort.  A follow-up 
cardiology evaluation in May 2001 also indicated that his 
angina was rather stable.

In January 2002 the Veteran had another cardiac 
catheterization.  Following the procedure, the cardiologist 
determined the Veteran was a candidate for medical management 
only.  This cardiologist also noted the Veteran did not 
tolerate nitrates because of severe headaches.  In April 
2002, a VA examiner stated that the right coronary graft was 
the probable etiology of the Veteran's chest discomfort.  
This VA examiner again recommended medical treatment and 
commented that the Veteran could not tolerate beta blockers.

In April 2002 a medical opinion was obtained from a 
cardiologist, who pointed out that the Veteran had about two 
or three years of being angina free following his CABG in 
1994.  Since then, however, he had experienced intermittent 
chest discomfort.  It was again noted that, for unknown 
reasons, he could not tolerate beta blockers.  This examiner 
concluded that medical treatment was "certainly reasonable 
considering [the Veteran's] comorbidities and his anatomy."  
Although repeat bypass surgery was not recommended at that 
time, this examiner indicated it might be possible if the 
Veteran became refractory to medical management.

The Veteran had another cardiology consult in June 2002, at 
which time the designated physician indicated the right 
coronary graft "could be intervened upon."  He explained that 
he would discuss the Veteran's case with an interventional 
cardiologist.



Yet another opinion was obtained from a cardiologist in July 
2002, at which time the Veteran reported that a private 
physician had told him that his lesions could be fixed by 
angioplasty, so he wanted another opinion.  However, it was 
that examiner's opinion that, due to the Veteran's anatomy 
and blockages, it was unlikely he would benefit by opening 
the right coronary artery saphenous vein graft.  This 
cardiologist therefore agreed that medical management was 
appropriate.

During a clinic visit in August 2002, the Veteran indicated 
he was not having as much chest pain as in the past.

Another VA cardiologist undertook a comprehensive review of 
the Veteran's case in October 2002.  This examiner indicated 
that, from his review, the Veteran "should NOT undergo any 
kind of interventional procedure.  Doubtless some could (and 
would) dilate and stent the lesion in the [saphenous vein 
graft] to the [right coronary artery], but there would be no 
benefit to the patient....  Treating the graft lesions would 
result in no improvement in myocardial perfusion.  He is also 
not a candidate for another surgical revascularization."  
However, this cardiologist did suggest several changes in 
Veteran's medication regimen.  A clinic note dated later in 
October 2002 indicates the suggested changes were made, and 
in November 2002 it was noted the Veteran was doing quite 
well with the changed medication regimen.

At the time of a cardiology follow-up visit in January 2003, 
it was noted the Veteran's angina symptoms had improved 
spectacularly after the addition of beta blockers and other 
drug changes.  His angina would still occur, but only with 
persistent or more dramatic activity.

During additional clinic visits from March to July 2003, it 
was noted the Veteran's diabetes mellitus was stable, as was 
his CAD, with no alteration in his angina syndrome since he 
was last seen and with little occasion to use nitroglycerin.  
He remained substantially limited, but stable, from a 
cardiovascular standpoint.



In March 2006, A.F., D.O., one of the Veteran's treating 
physicians at a VA Medical Center (VAMC), submitted the 
following medical opinion:

From my review of the patient's chart, and from my 
knowledge of the patient's condition, it is my 
opinion that had the cardiologist seeing the 
patient from 12/99 until early 2002 taken a more 
aggressive approach regarding his symptoms, and the 
delay in seeking a consultation from the time of 
surgery in 1994 until the first visit with a 
Cardiologist in 12/99, there may have been an 
opportunity to intervene thereby preventing the 
event of January 2002 leading to an unstable 
condition.  As noted above, the findings at 
cath[eterization] in late January showed severe, 
diffuse disease.

Subsequently, because of the medically complex issues 
presented in this appeal, the Board requested an expert VHA 
opinion in April 2006.  In July 2006, the respondent, who was 
the Chief of the Cardiology Section at a VAMC, reviewed the 
Veteran's claims file for the pertinent medical and other 
history.  Based on that review, this commenting cardiologist 
concluded the Veteran was managed appropriately for primary 
cardiac protection, noting that:  (1) his hypertension was 
aggressively treated with good results; (2) his diabetes 
was aggressively managed with various medications as they 
became available, although his blood sugar was not optimally 
controlled because he could never lose weight and he was not 
compliant with the recommended diet; and (3) his dyslipidemia 
was managed by recommended life style modification and 
appropriate medications, as they became available.

This commenting cardiologist also concluded the Veteran was 
appropriately managed for secondary cardiac prevention in 
order to prevent another myocardial infarction after he was 
already diagnosed with CAD, and that he was treated with 
various medications, as well as with invasive and noninvasive 
procedures as appropriate.  In support of this opinion, this 
cardiologist cited to the coronary angiographic data obtained 
during the pertinent time period, the accepted medical 
practice for patients with such clinical findings, and the 
appropriate management of the Veteran's hypertension, 
diabetes, and dyslipidemia, based on the guidelines of 
accepted medical practice for these disorders.  He pointed 
out that the Veteran had all of the most potent risk factors 
for developing CAD, except smoking, and stated those risk 
factors were responsible for the progression of his CAD.  
This cardiologist further concluded that the progression of 
this disease was not due to delay or non-treatment.  He 
explained that the Veteran either did not tolerate or did not 
respond to the exhaustive number of interventions tried.  
This doctor then added that the Veteran did not do all that 
he could have done to gain the most benefit from his 
treatment, apparently referring to his failure to maintain a 
proper diet and lose weight.

In addition, this cardiologist stated the Veteran appeared to 
have been taken seriously and was thoughtfully evaluated by 
several cardiologists and general internists over the years, 
despite his complaints.  Recognizing that he did not have the 
2002 angiogram itself to review, this cardiologist concurred 
with the assessment, based on the angiographic report, that 
angioplasty might have been done at that time but would not 
have helped and might have made matters worse by causing 
heart damage.  He commented that follow-up intervention for 
the Veteran's diabetes and dyslipidemia by several different 
VA providers was reasonable, noting that an exhaustive list 
of medications was tried.

In summary, this cardiologist concluded there was "no 
evidence" that:  (1) the Veteran's CAD increased beyond what 
would have been expected due to the natural progression of 
the disease between November 1994 and early 2002, or (2) that 
any increase in cardiac disability during that period 
resulted from carelessness, neglect, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA hospital, specifically, that no increase was due to 
inadequate follow-up or the failure to treat his CAD more 
aggressively.



In August 2006, Dr. A.F. submitted an additional letter, in 
response to that VHA opinion, raising several points of 
contention.  In particular, Dr. A.F stated:

The conclusion portion of the cardiology opinion 
states there was no evidence the Veteran's coronary 
artery disease (CAD) increased beyond what would 
have normally happened from normal progression of 
the disease, yet the record revealed no scheduled 
visits between 1994 and 1997.

It also states that there was no carelessness due 
to poor follow-up, yet the veteran requested an 
examination by a cardiologist in early 1999, 
confirmed by his primary care physician; however, 
the record indicates he did not receive the 
requested consultation until some 11 months later.

There were multiple comments by the cardiologist 
that the [Veteran's] exogenous obesity contributed 
to his CAD, yet there is no evidence in the record 
that a nutrition consultation was made to guide the 
[Veteran's] selection of food, since finances were 
a problem expressed by the [Veteran].  The comments 
made by the reviewer that, 'he [the Veteran] could 
not afford to eat properly. . .' were not made to a 
dietary expert, but to a staff nurse.  No referral 
was made for advice and support for the [Veteran].

On each of the consultations in 1999, 2000 (2), and 
2001, the [Veteran] mentioned episodes of chest 
pain requiring nitroglycerin for relief, but the 
cardiologist said all was "stable," offering no 
changes in the treatment plan, just return in six 
months.

On each of these visits, there was no mention or 
attempt to modify his current regimen of 
medications.  In fact, the new cardiologist in 
October 2002 seemed surprised that the [Veteran] 
had not been placed on a beta blocker, and 
immediately did so at the visit on 9/25/02.  He 
also mentioned that the [Veteran] was on minimal 
doses of nitrates.

There is no mention in the record that an attempt 
was made to prescribe cardiac rehab for the 
[Veteran], either after the event of 1994, 1997, or 
early 2002.  This is generally an accepted 
practice.

The reviewer states the [Veteran's] diabetes and 
dyslipidemia were 'aggressively managed,' yet once 
again the electronic medical record reveals no 
evidence of any management between 1994 and 1997 
when a coronary occlusion took place.

The Veteran submitted another supporting medical opinion from 
his treating cardiologist, who happened to be the Chief of 
the Cardiology Section at a different VAMC than the 
cardiologist who submitted the July 2006 VHA opinion.  
In an April 2009 report, J.S., M.D., stated that he had been 
the Veteran's treating cardiologist since undergoing a 
cardiac evaluation at that facility in 2002.  Dr. J.S. 
explained that the Veteran had requested an opinion regarding 
his prior cardiac care rendered at other VA facilities (by 
several different providers) within the network, and that 
records had been extensively reviewed for this purpose.  
After reviewing these records, Dr. J.S. stated:

Review of [the Veteran's] records indicated 
difficulties in access to subspecialty Cardiology 
evaluation between 1997 and eventual 
re-engagement in 1999.  This may have contributed 
to the striking absence of changes in 
cardiovascular medications between the times of 
bypass surgery in 1994 until his first encounter at 
[this facility] in late 2002.  At the 1999 
Cardiology consultation, the provider noted '. . . 
there is room in the future for adjustment of, or 
addition to his current medication regimen for his 
recurrent angina.  At the present time, he is not 
taking any specific antianginal medication."  
There were a few adjustments to cholesterol drugs 
from 1994-2002, but despite progressive symptoms 
and marked limitation in physical capacity, no 
treatment for clinical symptoms or implementation 
of missing secondary prevention measures was made 
over the course of many encounters.  

Numerous pharmacologic changes were instituted 
after he presented to [this] VAMC in 2002.  These 
treatments resulted in dramatic symptomatic and 
functional improvements.  Angina, dyspnea and 
sublingual nitroglycerine use were much reduced.  
Secondary prevention measures including the 
prescription of beta blockers and additional lipid-
lowering treatment were instituted, along with 
explicit guidelines for regular progressive 
exercise and much more aggressive management of 
blood pressure.  

The [Veteran] himself demonstrated exceptional 
commitment to participation in his own health 
improvement by consistent and meticulous attention 
to treatment compliance, strict dietary management, 
and exercise prescription.  This veteran has 
several other medical problems which contribute to 
overall clinical state:  advanced degenerative 
joint disease, spinal hemangiomas, chronic severe 
back pain, and diabetes mellitus with neuropathy.  
Although relatively stable during the last 6 years 
(current daily treatment with ten cardiac 
medications), he remains much compromised by 
advanced coronary disease.

ASSESSMENT:
[The Veteran's] life has been devastated by heart 
problems since 1994.  Previous failure to more 
aggressively treat this man with manifest 
premature, progressive atherosclerotic heart 
disease and multiple cardiovascular risk factors 
had significant adverse impact on his symptoms, 
functional state, physical limitations, and quality 
of life.  It appears that that ready access to 
subspecialty services (which might have facilitated 
optimal therapy) was limited for significant 
periods of time.  Some aspects of routine medical 
management did not meet usual community or VA 
standards of care 


for heart disease.  The effect of these issues on 
symptoms and lifestyle could have been mitigated, 
as demonstrated by subsequent clinical improvement 
and stability once intensified management was 
instituted.  

Many of the routine evidence-based therapies 
recommended for a patient with heart disease 
(especially after heart attack or bypass surgery) 
are directed not just at symptoms, but are designed 
to reduce progression of atherosclerosis and 
decrease the risk for future coronary events.  This 
man did not receive optimal interventions.  
It is impossible to know to what extent more 
intensive evaluation and treatment might have 
impacted disease progression between 1994 and 2002.

(Emphasis added).

III.  Analysis

After carefully considering this evidence, and weighing its 
probative value, the Board finds that there is just as much 
probative evidence supporting the claim as there is against 
it.  And in this circumstance the Veteran is given the 
benefit of the doubt and his claim granted.  38 C.F.R. 
§§ 3.102, 4.3.

In reaching this ultimately favorable decision, the Board 
concludes the following:  (1) that the Veteran's CAD 
increased beyond what would be expected due to the natural 
progression of the disease between November 1994 and early 
2002; and (2) at least part of this increase resulted from 
VA's failure to properly treat this disease during those 
several years, tantamount to carelessness, neglect, 
lack of proper skill, error in judgment, or similar instance 
of fault as to warrant entitlement to § 1151 compensation.



As indicated, this appeal involves competing medical 
opinions.  On the one hand, the Veteran's treating 
physicians, Drs. A.F. and J.S., have both indicated rather 
definitively that his CAD was aggravated, at least partly, 
due to the failure on the part of various VA medical 
providers to properly treat this condition between the time 
of his heart attack in 1994 until more aggressive treatment 
was eventually implemented in 2002.  On the other hand, 
another VA cardiologist disagreed and concluded instead that 
the Veteran's CAD did not increase beyond what would have 
been expected due to the natural progression of the disease 
during this time frame, and that any increase during this 
period was unrelated to carelessness, neglect, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA hospital where he was being seen, evaluated 
and treated.  Each of these physicians provided persuasive 
reasons for granting versus denying the claim, and each 
supported their medical conclusions with discussion of the 
underlying rationale for their opinions - whether favorable 
or unfavorable.  So their opinions, again, whether favorable 
or unfavorable, have the proper foundation and predicate and, 
therefore, are equally entitled to probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).

As mentioned, both Drs. A.F. and J.S. concluded the Veteran's 
CAD was aggravated beyond the natural progression of the 
disease prior to 2002, when he finally received proper 
medical treatment.  In the March 2006 opinion, Dr. A.F. 
concluded that, if VA medical providers had not delayed 
treatment between the time of the Veteran's surgery 1994 
until the first visit with a cardiologist in December 1999, 
and if VA medical providers had taken a more aggressive 
approach regarding his cardiac symptoms between December 1999 
and early 2002, "there may have been an opportunity to 
intervene thereby preventing the event of January 2002 
leading to an unstable condition."  It is somewhat unclear 
from this opinion whether Dr. A.F. believed the Veteran's CAD 
increased beyond the normal progression during the period at 
issue as opposed to a mere worsening of symptoms.  


In his more recent August 2006 opinion, however, Dr. A.F. 
specifically took exception with the July 2006 VHA medical 
opinion by noting, "[t]he conclusion portion of the 
cardiology opinion states there was no evidence the Veteran's 
coronary artery disease (CAD) increased beyond what would 
have normally happened from normal progression of the 
disease, yet the record revealed no scheduled visits between 
1994 and 1997.  This highlighting comment by Dr. A.F. 
therefore reflects his clear belief that the Veteran's CAD 
did indeed increase during the time period in question beyond 
its normal progression.  

Dr. J.S.'s additional supporting opinion also concludes the 
Veteran's CAD increased beyond its normal progression due to 
substandard care by VA medical providers.  In this regard, 
Dr. J.S. stated that, although proper treatment was finally 
implemented in 2002, "[the Veteran] remains much compromised 
by advanced coronary disease."  Dr. J.S. agreed that 
previous failure to more aggressively treat the Veteran's 
heart "had significant adverse impact on his symptoms, 
functional state, physical limitations, and quality of 
life."  Dr. J.S. then added, "[t]he effect of these issues 
on symptoms and lifestyle could have been mitigated, as 
demonstrated by subsequent clinical improvement and stability 
once intensified management was instituted."  Having said 
that, Dr. J.S. acknowledged it was "impossible to know to 
what extent more intensive evaluation and treatment might 
have impacted disease progression between 1994 and 2002."

These supporting medical statements, especially in 
combination, place the majority of the responsibility in the 
greater progression of the Veteran's CAD during the several 
years from 1994 to 2002 on VA's failure to properly 
(i.e., more aggressively) treat this disease with an 
acceptable standard of care.  And merely because Dr. J.S. 
acknowledged it was impossible to know the exact extent of 
this greater progression of this disease between 1994 and 
2002, absent this acceptable level or standard of care, does 
not preclude finding that greater progression of this disease 
during this time frame indeed occurred.  Rather, 
this acknowledgment simply means the precise level or extent 
of aggravation is unknown, and that assessment is only needed 
or relevant in determining how to properly rate the resulting 
disability.  Cf. 38 C.F.R. § 3.310(b).

In discussing the bases of their conclusions, and refuting 
the contrary conclusions of the VHA expert, Drs. A.F. and 
J.S. both cited numerous failures on the part of VA medical 
providers resulting in additional disability.  Of particular 
note, Drs. A.F. and J.S. both concluded that VA's failure to 
properly prescribe beta blockers and lipid-lowering 
medication resulted in a worsening of the Veteran's CAD.  
Indeed, Dr. J.S. noted a dramatic improvement in the 
Veteran's condition after he was placed on proper beta 
blockers and lipid-lowering medications in 2002.  Dr. J.S. 
thus concluded that "ready access to subspecialty services 
(which might have facilitated optimal therapy) was limited 
for significant periods of time."  He then stated, "some 
aspects of routine medical management did not meet usual 
community or VA standards of care for heart disease."  In 
essence, both Drs. A.F. and J.S. concluded that VA's failure 
to properly treat the Veteran's CAD with beta blockers and 
lipid-lowering medication - which ultimately caused this 
condition to worsen beyond its normal progression - 
constituted carelessness, negligence and error in judgment.

The opinions provided by Drs. A.F. and J.S. were based on a 
review of the pertinent medical history, and were supported 
by sound rationale.  Therefore, they provide compelling 
evidence in support of the Veteran's claim that his CAD was 
aggravated beyond the natural progression of the disease as a 
result of VA's carelessness, negligence and error in judgment 
in failing to provide more aggressive treatment for this 
disease from 1994 until 2002.  In other words, both opinions 
not only contained data and conclusions, but also provided 
reasoned analysis, which the Court has held is where most of 
the probative value of a medical opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.)



Further comparing the probative value of the opinions for and 
against the claim, the VHA opinion was provided by the Chief 
of the Cardiology Section at a VAMC.  Therefore, this 
cardiologist seemingly has better credentials than Dr. A.F., 
who does not appear to be a cardiologist.  An opinion may be 
reduced in probative value, even where the statement comes 
from someone with medical training, if the medical issue 
requires special knowledge.  See Black v. Brown, 10 Vet. App. 
279 (1997); but see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (indicating the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  Moreover, any real or perceived 
advantage the VHA cardiology specialist has over Dr. A.F. is 
all but eliminated or at least counterbalanced by the opinion 
from Dr. J.S. because he, too, is a Chief of a Cardiology 
Section at another VAMC.  So his credentials are essentially 
equal to those of the cardiologist who provided the VHA 
opinion.  And aside from this, Dr. J.S. has been the 
Veteran's treating cardiologist since 2002, while the VHA 
opinion was based on a one-time review of the claims file.

The Board is aware that there is no "treating physician 
rule," requiring the Board to give additional evidentiary 
weight to the opinion of a physician who treats the Veteran.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 
Vet. App. 169 (1993).  Nevertheless, the Board may use its 
discretion and assign greater evidentiary weight to a 
treating physician's opinion based on the fact that he has 
greater knowledge of the Veteran's personal circumstances and 
situation as they pertain to the status of his CAD, 
especially over a period of several years and including in 
particular the nature of its progression and effective 
treatment measures.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("....  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  

So, in conclusion, the Board finds there is equally probative 
(meaning competent and credible) evidence for and against the 
Veteran's claim on the determinative issue of whether his CAD 
was exacerbated beyond the disease's natural progression as a 
result of VA's carelessness, negligence and error in judgment 
in failing to provide more aggressive treatment for this 
disease from 1994 until 2002.  Hence, with the benefit of the 
doubt in his favor, the criteria are met for § 1151 
compensation for aggravation of his CAD.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with this claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


ORDER

The claim for § 1151 compensation for CAD is granted.


REMAND

The Veteran also alleges he has depression secondary to his 
CAD, so also entitled to § 1151 compensation for his 
depression on this derivative basis.

Service connection is permissible on this secondary basis for 
disability that is proximately due to, the result of, or 
aggravated by a service-connected condition (keeping in mind 
that, because § 1151 compensation has been granted in this 
decision for his CAD, this disability is for all intents and 
purposes treated as though it is service connected).  38 
C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).



Dr. A.F. indicated there is a relationship or correlation 
between the Veteran's depression and CAD.  During an 
evaluation in December 2008, the Veteran expressed increasing 
anxiety and distress over his medical condition - referring 
to his heart disease.  And following an evaluation, Dr. A.F. 
diagnosed severe anxiety and depression.  But he then noted 
that "high stress state and angry/hostile profile are 
psychological factors associated with increase in 
cardiovascular risk."  So it is unclear whether Dr. A.F. 
believed the Veteran's CAD was aggravating his depression and 
anxiety or whether instead the depression and anxiety were 
aggravating the CAD.  Secondary service connection in this 
instance requires establishing the CAD is causing or 
aggravating the depression, not vice versa.

The Board is therefore unable to grant the Veteran's claim 
based on Dr. A.F.'s opinion.  Nevertheless, this opinion is 
sufficient to trigger VA's duty to assist by obtaining a 
medical nexus opinion concerning this determinative issue of 
whether the Veteran's CAD is causing or aggravating his 
depression or vice versa.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorder - namely, his depression.  
And to facilitate making this important 
determination, his claims file must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.  This includes a complete 
copy of this decision and remand.  All 
necessary diagnostic testing and 
evaluation should be conducted.



Following a mental status evaluation of 
the Veteran and review of the claims 
file, the examiner is asked to indicate 
the likelihood (very likely, as likely as 
not, or unlikely) that the Veteran's 
coronary artery disease (CAD) is causing 
or aggravating his depression, assuming 
this diagnosis of depression or other 
mental illness is deemed warranted.  
Further, if it is determined the 
depression or other mental illness 
was not caused but nonetheless aggravated 
by the CAD, the examiner is requested to 
attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed, whether favorable or 
unfavorable.

2.  Then readjudicate this claim for 
secondary depression in light of the 
additional evidence.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


